UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                  6/23/2021
---------------------------------------------------------------X
GAVIN FINDERS, et al.,                                         :
                                                               :   19-CV-11802 (ALC) (RWL)
                                             Plaintiffs,       :
                                                               :
                  - against -                                  :   ORDER
                                                               :
BK 19 INC., et al.,                                            :
                                                               :
                                             Defendants. :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

        In light of the notice of bankruptcy filed on June 23, 2021, this case is stayed as to

the individual defendant Khorrami. The parties shall meet and confer as to a schedule

going forward for completion of fact discovery and expert discovery and shall jointly

submit a proposed schedule no later than July 6, 2021. So that the Court may remain

advised as to Mr. Khorrami’s status, Mr. Khorrami shall file a letter on September 22,

2021, and every 90 days thereafter, regarding the status of his bankruptcy proceeding.

Notwithstanding the foregoing, Mr. Khorrami shall file a letter no later than 10 days after

his bankruptcy proceeding progresses to the point where the stay in this case with respect

to him individually can be lifted.

                                                     SO ORDERED.



                                                     _________________________________
                                                     ROBERT W. LEHRBURGER
                                                     UNITED STATES MAGISTRATE JUDGE

Dated: June 23, 2021
       New York, New York

Copies transmitted this date to all counsel of record.

                                                        1
